NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LIZSELDA LOPEZ MARTINEZ; et al.,                No.    18-70821

                Petitioners,                    Agency Nos.       A208-594-150
                                                                  A208-594-151
 v.                                                               A208-594-152

WILLIAM P. BARR, Attorney General,
                                                MEMORANDUM*
                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Lizselda Lopez Martinez and her minor children, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s decision denying their application for

asylum, withholding of removal, and relief under the Convention Against Torture




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and

dismiss in part the petition for review.

      In their opening brief, petitioners do not challenge the agency’s dispositive

bases for denying their claims for asylum, withholding of removal, and relief under

CAT. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).

Thus, we deny the petition for review as to their asylum, withholding of removal,

and CAT claims.

      We lack jurisdiction to consider petitioners’ contentions regarding any

newly proposed particular social group because they were not raised to the agency.

See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2